Case 2:20-cv-02291-DOC-KES Document 63 Filed 04/12/20 Page 1 of 5 Page ID #:722



    1   BROOKE WEITZMAN SBN 301037
        WILLIAM WISE SBN 109468
    2   ELDER LAW AND DISABILITY
        RIGHTS CENTER
    3   1535 E 17th Street, Suite 110
    4   Santa Ana, California 92705
        t. 714-617–5353
    5   e. bweitzman@eldrcenter.org
    6   e. bwise@eldrcenter.org

    7   CAROL A. SOBEL SBN 84483                 PAUL L. HOFFMAN SBN 71244
    8   WESTON ROWLAND SBN 327599                CATHERINE SWEETSER SBN 271142
        LAW OFFICE OF CAROL SOBEL                SCHONBRUN, SEPLOW, HARRIS &
    9   725 Arizona Avenue, Suite 300                       & HOFFMAN
   10   Santa Monica, California 90401                  11543 W. Olympic Blvd.
        T. 310 393 3055                          Los Angeles, California 90064
   11   e. carolsobellaw@gmail.com               t. 310 396 7031
   12   e. rowland.weston@gmail.com              e. hoffpaul@aol.com
                                                  e. csweetser@sshhlaw.com
   13   ATTORNEYS FOR PLAINTIFFS
   14
                       UNITED STATES DISTRICT COURT
   15     FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   16

   17
        LA ALLIANCE FOR HUMAN                  Case No.: 2:20-cv-02291 DOC-KES
        RIGHTS, et al.,
   18
                      Plaintiffs,              INTERVENOR OCCW STATUS
   19
              v.                               REPORT
   20
        CITY OF LOS ANGELES, et al.,           Date: April 14, 2020
   21                                          Time:10:00 a.m.
   22                                          Ctrm: None
        Defendants.
   23                                           Action filed: March 10, 2020

   24         On April 9, 2020, the Court issued an Order concerning RVs used by otherwise
   25   unhoused persons in the region. [Dkt. 62] Intervenor OCCW submits this status
   26   report to provide information to the Court in advance of the discussion of this matter
   27

   28                                             1
Case 2:20-cv-02291-DOC-KES Document 63 Filed 04/12/20 Page 2 of 5 Page ID #:723



    1   on April 14, 2020. The undersigned counsel for Intervenors has been involved in this
    2   issue for a decade, litigated Desertrain v. City of Los Angeles, advised the Safe
    3   Parking LA community group and is currently challenging the targeting and towing
    4   of the vehicles of unsheltered individuals in Schellenberg v. City of Los Angeles,
    5   Case 2:20-cv-01313 MWF (C.D. Ca. 2020). This Report is filed in addition to any
    6   document filed by the other parties in response to the Court’s Order.             The
    7   identification of available parkinig sites is limited to the area outside of Skid Row
    8   along the 10 Freeway overpass where there is presently a concentration of vehicles
    9   used for living purposes.
   10   THE NUMBER OF PEOPLE LIVING IN VEHICLES
   11         More than 16,500 people - approximately 28 percent of the unhoused
   12   community in the City and County - live in a vehicle according to the LAHSA 2019
   13   Point-in-Time Count.1
   14   THE HISTORY OF LAMC §85.02.
   15         In late 2010, the City of Los Angeles was sued for enforcement of Los Angeles
   16   Municipal Code §85.02, making it a crime to “live” in a vehicle at any time or any
   17   place in the City other than private property. Desertrain v. City of Los Angeles, Case

   18   No. 2:10-cv-09053-RGK-PJW (C.D. Ca. 2010). The LAPD began issuing citations

   19   pursuant to §85.02 and other purported parking violations, but then started arresting

   20   individuals and towing vehicles, even in daytime. [Dkt. 54, pp. 220-229 (Dec. of

   21   Steve Jacobs Elstein)].

   22         After Desertrain was filed, then-Councilmember Bill Rosendahl, who preceded

   23   Mike Bonin in CD 11, introduced LAMC §85.11 to create designated safe parking

   24   lots. The proposal was tied to participation in a “Roadmap to Housing.” See

   25

   26         1
                Exhibit A: 2019 Point-in-Time Court: Table 2. Number of Persons in Vehicles,
   27   Tents, and Makeshift Shelters by Service Planning Area.
   28                                             2
Case 2:20-cv-02291-DOC-KES Document 63 Filed 04/12/20 Page 3 of 5 Page ID #:724



    1   file:///C:/Users/carol/OneDrive/Desktop/85.02/11-0398_RPT_ATTY_03-10-2011.
    2   pdf. The City did not adopt the ordinance.
    3          In December 2014, the Ninth Circuit struck down §85.02. See Desertrain v.
    4   City of Los Angeles, 754 F.3d 1147 (9th Cir. 2014).2 Two years later, the City
    5   enacted a revised 85.02 ordinance, approved by the City Council in November 2016.
    6   At the time, the City published maps of allowed overnignt parking sites for persons
    7   who resided in their vehicles. Each LAPD division made the map available on its
    8   website.
    9          The 2016 ordinance included a sunset clause of July 2018. The City extended
   10   the ordinance and amended it again, most recently in 2019. The latest amendments
   11   included a sunset clause effective January 1, 2020, unless the City Council acted to
   12   extend it. The Council did not do so. Consequently, there is no restriction on living
   13   in a vehicle in the City of Los Angeles at this time.
   14          When the Council amended LAMC §85.02 in 2016 in response to Desertrain
   15   to end the ban on living in a vehicle, it expressly allowed for enactment of other

   16   restrictions, such as a limitation on overnight parking on certain streets between 2

   17   a.m. and 5 a.m. and a prohibition on over-sized vehicles on certain streets.3 Id.

   18   Almost weekly, the City Council approves restricting parking on various streets. A

   19   recent sample of such actions is attached at Exhbiit B. These restrictions, effectively,

   20   criminalized living in a vehicle in most of the City by producing daunting fines for

   21   violations of parking rules, resulting in towing and impound of vehicles.4

   22

   23
               2
                   Almost every city within the County enacted its own version of §85.02.
   24
               3
               This is usually a ban on vehicles over 7 feet high or 22 feet long, with an
   25
        exemption for commercial vehicles.
   26          4
                 See, “Towed Into Debt: How Towing Practices in California Punish Poor People”
   27   at https://wclp.org/wp-content/uploads/2019/03/TowedIntoDebt.Report.pdf.
   28                                                 3
Case 2:20-cv-02291-DOC-KES Document 63 Filed 04/12/20 Page 4 of 5 Page ID #:725



    1   THE SAFE PARKING LA PROGRAM:
    2         There is at least $4,136,650 in funding available in 2020 to administer “Safe
    3   Parking Programs.”5 In 2019, after three years of talk, the City and County passed
    4   a Safe Parking Program but limited it to participants in various service programs. In
    5   the entire County there are only 434 spaces available at 19 sites.6 Eleven of the 19
    6   sites prohibit RVs and three others allow RVs only if space is available. Id.
    7         According to the 2019 Point-in-Time Count, in every jurisdiction there are
    8   more people living in an RV or camper than in cars and vans combined.7 For
    9   example, in CD 8, Councilmember Harris-Dawson’s district, 500 people were
   10   counted living in an RV or camper and 313 were in cars or vans. Similarly, in
   11   neighboring CD 11, Councilmember Price’s district, 554 were counted in an RV or
   12   camper and 329 were counted in cars or vans. Id.
   13   CURRENT SAFE PARKING IN SKID ROW
   14         Currently, there is only one Safe Parking Program site located in Downtown
   15   Los Angeles. It is operated by Volunteers of America, does not accept RVs and is
   16   limited to 20 vehicles. Ex. D, p. 4. Ordinarily limited to veterans, it is accepting
   17   other vehicle residents during the COVID-19 crisis. Id.

   18   AVAILABLE SITES FOR SAFE PARKING NEAR SKID ROW
   19         The Cal Trans lot at Maple and 16th Streets, two blocks from the vehicles

   20   parked on 16th Street, is on the list of available, free properties published pursuant to

   21
              5
                Exhibit C, Los Angeles Homeless Services Authority Request for Proposals,
   22
        “Safe Parking Program” issued January 16, 2020.
   23
              6
                 The currently available sites are listed in Exhibit D and posted at
   24   https://www.lahsa.org/news?article=592-lahsa-administered-safe-parking-sites-in-los-ang
        eles
   25
              7
   26            Exhibit A: 2019 Point-in-Time Court: Table 6. Number of Persons in Vehicles,
        Tents, and Makeshift Shelters by Council District, City of Los Angeles, 2019
   27

   28                                              4
Case 2:20-cv-02291-DOC-KES Document 63 Filed 04/12/20 Page 5 of 5 Page ID #:726



    1   Governor Newsom’s order issued earlier last month. It is slightly under one acre.
    2   There is a small group of tent residents who are on the property, but it is large enough
    3   to accommodate both the three dozen vehicles currently parked on 16th Street, and the
    4   tent residents, with hygiene stations on site. Exhibits E-F. While the property is
    5   fenced, there is a double-gate on one side which would allow entry to the property by
    6   cars, vans and RVs. Exhibit G. The nearby parking areas under the 10 freeway are
    7   occupied by Metro buses, that readily clear the underpass.
    8         There is a private parking lot at 1933 S. Broadway, near to the Metropolitan
    9   Courthouse operated by The Reef. Exhibit H . The lot appears to be at least 1.5
   10   acres. It occupies almost the entire block below Washington between Broadway and
   11   Main. There is a fabric company at the south end of the block that is entirely separate
   12   from the fenced parking lot.
   13         There is a second sizable and fenced private lot on the west side of San Pedro
   14   at 9th Street, just two blocks outside of the Skid Row area, that has no habitable
   15   structures on it. It is posted with a sign stating that it is for rent for film shooting.

   16   CONCLUSION
   17         There are viable locations for immediate operation of additional safe parking

   18   sites near Skid Row, as well as other areas of the City and County. The Court should

   19   direct that entry into a safe parking site during the COVID-19 crisis not be restricted

   20   to individuals who qualify for the placement programs or are already assessed for

   21   participation in the CES program.

   22

   23   Dated: April 12, 2020             Respectfully submitted,

   24                                     LAW OFFICE OF CAROL A. SOBEL
   25
                                                  /s/ Carol A. Sobel
   26                                     By: CAROL A. SOBEL
   27                                     Attorneys for Intervenor OCCW

   28                                               5
